          Case 1:19-cv-01255-LY Document 31 Filed 07/31/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAJ ,n                    ,
                                   AUSTIN DIVISION
                                                                                          UURT
NOBLE CAPITAL GROUP, LLC AND
NOBLE CAPITAL FUND
MANAGEMENT, LLC,
                                                                                     :U
            PLAINTIFFS,

 V.
                                                        CAUSE NO. 1:19-CV-1255-LY
 US CAPITAL PARTNERS, [NC.,
 JEFFREY SWEENEY, CHARLES
 TOWLE, AND PATRICK STEELE
              DEFENDANTS.

                                     FINAL JUDGMENT

       Before the court is the above-styled and numbered cause. On this date, the court rendered

an order dismissing this cause with prejudice against Defendants US Capital Partners, Inc., Jeffrey

Sweeney, Charles Towle, and Patrick Steele. As nothing remains to resOle the court renders the

following Final Judgment pursuant to Federal Rule of Civil Procedure 58.

       IT IS   ORDERED that Defendants US Capital Partners, Inc., Jeffrey Sweeney, Charles
Towle, and Patrick Steele are awarded their costs of court.

       IT IS   FURTHER ORDERED that the case is hereby CLOSED.

       SIGNED this                 day of July, 2020.




                                             UNITED STAT
